EXHIBIT VERMILION ENERGY TRUST CERTIFICATE OF THE CHIEF EXECUTIVE OFFICER Pursuant to Section 906(a) of the Sarbanes-Oxley Act of 2002 Subsections (a)and (b)of Section1350, Chapter63 of Title 18 of the United States Code In connection with the annual report of Vermilion Energy Trust (the “Corporation”) on Form 40-F for the fiscal year ending December 31, 2008, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Lorenzo Donadeo, Chief Executive Officer of the Corporation, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the
